Title: From Alexander Hamilton to Thomas Butler, 22 June 1799
From: Hamilton, Alexander
To: Butler, Thomas


          
            Sir,
            New York June 22d. 1799
          
          I have your letter of the fifth instant acknowledging the receipt of mine of the 2d. ultimo.
          You are right in supposing that it went to you thro’ mistake; my Agency in the southern district being confined to the recruiting service
          With great consideration &
           Lt. Col: Butler
        